DETAILED ACTION
	For this Office action, Claims 1, 2, 7-9 and 11 are pending.  Claims 3-6, 10 and 12 have been canceled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11 November 2022 with respect to the grounds of rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant has amended independent Claims 1 and 11 in an effort to clarify that the claimed invention is not directed to an abstract idea (see Page 1 of the remarks).  After further consideration, the examiner respectfully disagrees, as the amendments do not integrate a practical utility or provide something more than the abstract idea recited in the original claim set.  The amendments only introduce more limitations that are considered abstract ideas (approximate curves or regressions, mathematical calculations and mental processes, such as creating a plot of data points) or further limit features that do not add significantly more to the abstract idea (requiring two or more sensors instead of the single “external sensor” and requiring measurements of ammonia concentration and hydrogen ion concentration).  Moreover, the amendments referring to the reference value threshold and the determination of the necessity for the replacement of water of the pond does not further integrate the abstract idea into a practical utility, as the system only provides a value indicating when said replacement is necessary instead of performing said replacement through the system.  For these reasons, the grounds of rejection under 35 U.S.C. 101 are maintained in view of the rejections.  
Applicant's arguments filed 11 November 2022 with respect to the grounds of rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant has amended independent Claims 1 and 11 in an effort to overcome the teachings of the cited prior art (see Page 1 of the remarks), including incorporating some of the limitations from the canceled claims.  Applicant further argues that the cited prior art in the grounds of rejection does not teach the limitations of the amended claims; however, upon further consideration, the examiner respectfully disagrees.  The grounds of rejection have been updated to show how each of the amended limitations are met with the cited prior art and are detailed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 7-9 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an aquaculture pond water quality management device comprising a memory unit which stores measurement values measured by two or more external sensors installed in an aquaculture pond, a determination unit that calculates a future predicted value based on fluctuations in the stored measurement values, including a time when the predicted value will exceed a reference value indicating a deterioration in water quality, and a display unit that displays a time in which the reference value will be exceeded.  These features, including the amended limitations of approximate curves or regression lines and details on the reference value/threshold, are considered abstract ideas reciting mental processes and mathematical calculations (calculated future predicted values by using curves/lines is both a mental process and mathematical calculation, prediction of exceeding of a reference value is a mental process, sensor information [ammonia/pH] is a gathering of information or mental process).  Without further limitations that integrate these features into a practical utility, such as the device actually replacing the water within the pond when necessary (the claim as amended recites only the determination of when such replacement is necessary), the claimed invention is considered an abstract idea without significantly more. This judicial exception is not integrated into a practical application because no practical application is identified within the instant claim limitations; instead, the claimed water quality management device provides a suggestion when such practical applications should take placed based on calculated and predicted values based on sensor readings, wherein such values and suggestions are considered only abstract ideas without a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, such as the memory unit and the external sensor, are well known within the prior art analogous to the claimed invention of the instant claims (see the prior art grounds of rejection detailed below).  For these reasons, the claims are considered primarily drawn to an abstract idea without significantly more and are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (herein referred to as “Hsu”, US Pat Pub. 2010/0099193), in view of Andree et al. (herein referred to as “Andree”, US Pat Pub. 2006/0169646) and Poole et al. (herein referred to as “Poole”, US Pat Pub. 2014/0231360).
Regarding instant Claim 1, Hsu discloses an aquaculture pond water quality management system (Abstract; system for monitoring and controlling quality of a culture water), comprising: two or more external sensors installed in an aquaculture pond (Paragraph [0038]; Paragraph [0051]; parameter recording unit 170a stores parameters recorded); a memory unit which stores measurement values related to water quality measured at appropriate time intervals by the two or more external sensors (Paragraph [0038]; Paragraph [0051]; parameter recording unit 170a stores parameters recorded from external sensors), a determination unit which determines when a measured value will exceed a reference value indicating a deterioration in water quality, wherein the reference value is a threshold value when replacement of water of the pond is necessary due to deterioration in water quality (Paragraph [0033]; Paragraph [0037]; Paragraph [0051]; Paragraph [0058]; Paragraph [0062]; Paragraph [0065]; expected values as set by user; parameters monitored by environment learning module 170; user operation software and terminal 120, provides parameters to adjust, including water volume/dissolved oxygen which would indicate replacement of water when necessary), and a display unit which displays the time when the reference value will be exceeded (Paragraph [0033]; Paragraph [0058]; Paragraph [0062]; Paragraph [0065]; user operation software and terminal 120 provide a display of parameters to adjust), wherein the two or more external sensors comprise at least a pH sensor and the measurement values related to water quality comprise hydrogen ion concentration (ph) (Hsu, Paragraph [0033]; pH value is recorded).
However, Hsu is silent on the determination unit calculating a future predicted value based on fluctuations in measurement values by using approximate curves or regression lines and determining a time when the predicted value will exceed the reference value.  
Andree discloses a method and system for treating water in the same field of endeavor as Hsu, as it solves the mutual problem of monitoring and controlling water parameters (Abstract; Paragraph [0047]; Paragraph [0069]; Paragraph [0073]).  Andree further discloses using historical data and fluctuations in measurement values to determine/calculate future predicted values to determine when a predicted value would exceed a reference value by using approximate curves and need further treatment in order to more accurately control treatment water parameters for a prolonged period of time (Figure 5-9; Paragraph [0063]; Paragraph [0073]; Paragraph [0089]; see use of historical data/measured parameters to predict parameters at a future time and provide further treatment applications such as intensity of actinic radiation and pH control using plotted graphs as seen in Figures 5-9).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the determination unit of Hsu to further calculate a future predicted value based on fluctuations in measurement values by using approximate curves to determine when a predicted value will exceed the reference value as taught by Andree because Andree discloses such determination will allow for more accurate control of treatment water parameters over a prolonged period of time (Andree, Paragraph [0073]).  
The combined references disclose that the external sensor may be one of a plurality of sensors and a plurality of parameters of the aquaculture may be sensed (Hsu, Paragraph [0033]).  
However, the combined references are silent on the external sensor being an ammonia sensor and the measurement value is ammonia concentration.
Poole discloses an NH3 feed-forward control of blower output in the same field of endeavor as the combined references, as it solves the mutual problem of monitoring and treating water (Abstract; Paragraph [0007]).  Poole further discloses the use of an NH3 sensor to monitor ammonia concentration to ensure proper predictive control of the water undergoing treatment with respect to ammonia concentration (Paragraph [0007]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the external sensor and the measurement value of Hsu to further comprise the ammonia sensor and ammonia concentration as taught by Poole because Poole discloses such a sensor and measurement value allows for proper predictive control of the water undergoing treatment with respect to ammonia concentration (Poole, Paragraph [0007]). 
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein measurement by the two or more external sensors is performed once daily at a fixed time (Hsu, Paragraph [0013]; Paragraph [0065]; Paragraph [0083]; controlling and monitoring can occur at a certain, user specified time such as fixed time of day).  
Regarding instant Claim 7, Claim 1, upon which Claim 7 is dependent, has been rejected above.  The combined references, in particular Andree, discloses wherein the two or more external sensors are three or more sensors an oxidation reduction potentiometer and the measurement value is oxidation-reduction potential (ORP) (Hsu, Paragraph [0033]; Andree, Paragraph [0005]; Paragraph [0042]; see that Hsu provides a plurality of different measurement parameters, wherein Andree suggests ORP and associated sensors).
Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  The combined references, in particular Andree, discloses wherein the two or more external sensors are three or more external sensors, and further comprise an electrical conductivity meter and the measurement value comprises electrical conductivity (EC) (Hsu, Paragraph [0033]; Andree, Paragraph [0005]; Paragraph [0042]; see that Hsu provides a plurality of different measurement parameters, wherein Andree suggests free available chlorine [a form of conductivity measurement] and associated sensors).   
	Regarding instant Claim 9, Claim 1, upon which Claim 9 is dependent, has been rejected above.  The combined references further disclose wherein the two or more external sensors are three or more external sensors, and further comprise a dissolved oxygen concentration sensor and the measurement value is dissolved oxygen content (Hsu, Paragraph [0033]; see that Hus provides a plurality of different measurement parameters, dissolved oxygen content is recorded).  
Regarding instant Claim 11, Hsu discloses an aquaculture water quality management method (Abstract; method for monitoring and controlling quality of a culture water), comprising the steps of:  storing measurement values related to water quality measured at appropriate time intervals by two or more external sensors installed in an aquaculture pond in a memory unit (Paragraph [0038]; Paragraph [0051]; plurality of external sensors recording pH and water temperature among other parameters; parameter recording unit 170a stores parameters recorded), calculating, by a determination unit, a measurement unit and determining a time when the value will exceed a reference value indicating a deterioration in water quality, wherein the reference value is a threshold value when replacement of water of the pond is necessary due to the deterioration in water quality (Paragraph [0033]; Paragraph [0037]; Paragraph [0051]; Paragraph [0058]; Paragraph [0062]; Paragraph [0065]; expected values as set by user; parameters monitored by environment learning module 170; user operation software and terminal 120, provides parameters to adjust, including water volume/dissolved oxygen which would indicate replacement of water when necessary), and displaying the time when the reference value will be exceeded on a display unit (Paragraph [0033]; Paragraph [0058]; Paragraph [0062]; Paragraph [0065]; user operation software and terminal 120 provide a display of parameters to adjust, including water volume/dissolved oxygen which would indicate replacement of water when necessary), wherein the two or more external sensors comprise at least a pH sensor and the measurement values related to water quality comprise hydrogen ion concentration (ph) (Hsu, Paragraph [0033]; pH value is recorded).
However, Hsu is silent on the determination unit calculating a future predicted value based on fluctuations in measurement values by using approximate curves or regression lines and determining a time when the predicted value will exceed the reference value.  
Andree discloses a method and system for treating water in the same field of endeavor as Hsu, as it solves the mutual problem of monitoring and controlling water parameters (Abstract; Paragraph [0047]; Paragraph [0069]; Paragraph [0073]).  Andree further discloses using historical data and fluctuations in measurement values to determine/calculate future predicted values to determine when a predicted value would exceed a reference value by using approximate curves and need further treatment in order to more accurately control treatment water parameters for a prolonged period of time (Figure 5-9; Paragraph [0063]; Paragraph [0073]; Paragraph [0089]; see use of historical data/measured parameters to predict parameters at a future time and provide further treatment applications such as intensity of actinic radiation and pH control using plotted graphs as seen in Figures 5-9).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the determination unit of Hsu to further calculate a future predicted value based on fluctuations in measurement values by using approximate curves to determine when a predicted value will exceed the reference value as taught by Andree because Andree discloses such determination will allow for more accurate control of treatment water parameters over a prolonged period of time (Andree, Paragraph [0073]).  
The combined references disclose that the external sensor may be one of a plurality of sensors and a plurality of parameters of the aquaculture may be sensed (Hsu, Paragraph [0033]).  
However, the combined references are silent on the external sensor being an ammonia sensor and the measurement value is ammonia concentration.
Poole discloses an NH3 feed-forward control of blower output in the same field of endeavor as the combined references, as it solves the mutual problem of monitoring and treating water (Abstract; Paragraph [0007]).  Poole further discloses the use of an NH3 sensor to monitor ammonia concentration to ensure proper predictive control of the water undergoing treatment with respect to ammonia concentration (Paragraph [0007]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the external sensor and the measurement value of Hsu to further comprise the ammonia sensor and ammonia concentration as taught by Poole because Poole discloses such a sensor and measurement value allows for proper predictive control of the water undergoing treatment with respect to ammonia concentration (Poole, Paragraph [0007]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/28/2022